Bingham McCutchen LLP One Federal Street Boston, MA 02110 July 28, 2009 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: Legg Mason Partners Money Market Trust (filing relates to Western Asset California Municipal Money Market Fund, Western Asset Massachusetts Municipal Money Market Fund, Western Asset Municipal Money Market Fund and Western Asset New York Municipal Money Market Fund (each a Fund and collectively the Funds)) (File Nos. 2-91556 and 811-04052) Ladies and Gentlemen: On behalf of Legg Mason Partners Money Market Trust, a Maryland business trust (the Trust), we are hereby filing copies of the current drafts of the Fee table, Example and related footnotes to be included in each Funds prospectus. The Funds prospectuses were included in Post-Effective Amendment No. 78 to the registration statement for the Trust (the Amendment), which was filed with the Commission on Form N-1A pursuant to Rule 485(a) under the Securities Act of 1933, as amended, on May 29, 2009. We are filing copies of the draft Fee table, Example and related footnotes for the Funds in accordance with the Staffs comments provided by Valerie Lithotomos in connection with Post-Effective Amendment No. 94 to the registration statement for Legg Mason Partners Income Trust. The Amendment was filed in order to reflect the summary prospectus disclosure for registered open-end investment companies as set forth in Form N-1A, as amended, and other updating changes. The Amendment is to be effective on July 29, 2009. Please call Miles Treakle at (202) 373-6549 or the undersigned at (617) 951-8381 with any comments or questions relating to the filing. Sincerely, /s/ Mari Wilson Mari Wilson PROSPECTUS / JULY 29, 2009 Western AssetCaliforniaMunicipal MoneyMarket Fund ClassA and ClassI Shares Class Ticker Symbols A MBCXX I MBYXX The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is accurate or complete. Any statement to the contrary is a crime. INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Fees and expenses of the fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the fund. SHAREHOLDER FEES (paid directly from your investment) CLASS A CLASS I Maximum sales charge (load) imposed on purchases (as a % of offering price) None None Maximum deferred sales charge (load) (as a % of the lower of net asset value at purchase or redemption) None None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) CLASS A CLASS I Management fees 0.42 % 0.42 % Distribution and service (12b-1) fees 0.10 % None Other expenses 0.02 % 0.01 % Treasury Guarantee Program 1 0.02 % 0.02 % Total annual fund operating expenses 2 0.56 % 0.45 % 1 Reflects Treasury Guarantee Program expenses of 0.015% for the period May1, 2009 through September18, 2009, which are not covered by any expense limitation currently in effect. 2 Because management has agreed to voluntarily forgo fees and/or reimburse operating expenses (other than interest, brokerage, taxes and extraordinary expenses), total annual operating expenses are not expected to exceed 0.80% for ClassA shares and 0.70% for ClassI shares (the voluntary limits). This arrangement may be changed or terminated at any time. The manager is permitted to recapture amounts voluntarily forgone or reimbursed to the fund during the same fiscal year if the funds total annual operating expenses have fallen to a level below the voluntary limits. In no case will the manager recapture any amount that would result, on any particular business day of the fund, in the funds total annual operating expenses exceeding the voluntary limits. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes:  You invest $10,000 in the fund for the time periods indicated  Your investment has a 5% return each year and the funds operating expenses remain the same  You reinvest all distributions and dividends without a sales charge Although your actual costs may be higher or lower, based on these assumptions your costs would be: NUMBER OF YEARS YOU OWN YOUR SHARES 1 YEAR 3 YEARS 5 YEARS 10 YEARS ClassA $ 57 $ 175 $ 304 $ 680 ClassI $ 46 $ 140 $ 243 $ 544 PROSPECTUS / JULY 29, 2009 Western AssetMassachusettsMunicipal MoneyMarket Fund ClassA and ClassI Shares Class Ticker Symbols A MASXX I The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is accurate or complete. Any statement to the contrary is a crime. INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Fees and expenses of the fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the fund. SHAREHOLDER FEES (paid directly from your investment) CLASS A CLASS I Maximum sales charge (load) imposed on purchases (as a % of offering price) None None Maximum deferred sales charge (load) (as a % of the lower of net asset value at purchase or redemption) None None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) CLASS A CLASS I Management fees 0.45 % 0.45 % Distribution and service (12b-1) fees 0.10 % None Other expenses 1 0.05 % 0.05 % Treasury Guarantee Program 0.02 % 2 0.00 % Total annual fund operating expenses 3 0.62 % 0.50 % 1 Other expenses for ClassI shares have been estimated because no ClassI shares were outstanding during the funds last fiscal year. 2 Reflects Treasury Guarantee Program expenses of 0.015% for the period May 1, 2009 through September 18, 2009, which are not covered by any expense limitation currently in effect. 3 Because management has agreed to voluntarily forgo fees and/or reimburse operating expenses (other than interest, brokerage, taxes and extraordinary expenses), total annual operating expenses are not expected to exceed 0.80% for ClassA shares and 0.70% for ClassI shares (the voluntary limits). This arrangement may be changed or terminated at any time. The manager is permitted to recapture amounts voluntarily forgone or reimbursed to the fund during the same fiscal year if the funds total annual operating expenses have fallen to a level below the voluntary limits. In no case will the manager recapture any amount that would result, on any particular business day of the fund, in the funds total annual operating expenses exceeding the voluntary limits. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes:  You invest $10,000 in the fund for the time periods indicated  Your investment has a 5% return each year and the funds operating expenses remain the same  You reinvest all distributions and dividends without a sales charge Although your actual costs may be higher or lower, based on these assumptions your costs would be: NUMBER OF YEARS YOU OWN YOUR SHARES 1 YEAR 3 YEARS 5 YEARS 10 YEARS ClassA $ 63 $ 194 $ 337 $ 752 ClassI $ 51 $ 160 $ 279 $ 629 PROSPECTUS / JULY 29, 2009 Western AssetMunicipalMoney Market Fund ClassA and ClassI Shares Class Ticker Symbols A TFMXX I TFYXX The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is accurate or complete. Any statement to the contrary is a crime. INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Fees and expenses of the fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the fund. SHAREHOLDER FEES (paid directly from your investment) CLASS A CLASS I Maximum sales charge (load) imposed on purchases (as a % of offering price) None None Maximum deferred sales charge (load) (as a % of the lower of net asset value at purchase or redemption) None None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) CLASS A CLASS I Management fees 0.39 % 0.39 % Distribution and service (12b-1) fees 0.10 % None Other expenses 0.02 % % 1 Treasury Guarantee Program 0.02 % 2 0.00 % Total annual fund operating expenses 3 0.53 % % 1 For Class I shares, Other expenses have been revised to reflect current transfer agencey fees with respect to the class. 2 Reflects Treasury Guarantee Program expenses of 0.015% for the period May1, 2009 through September18, 2009, which are not covered by any expense limitation currently in effect. 3 Because management has agreed to voluntarily forgo fees and/or reimburse operating expenses (other than interest, brokerage, taxes and extraordinary expenses), total annual operating expenses are not expected to exceed 0.70% for Class A and Class I shares (the voluntary limits). This arrangement may be changed or terminated at any time. The manager is permitted to recapture amounts voluntarily forgone or reimbursed to the fund during the same fiscal year if the funds total annual operating expenses have fallen to a level below the voluntary limits.
